Case 3:18-cv-02621-WHO Document 73-1 Filed 02/06/19 Page 1 of 10




                Exhibit A
Case
 Case3:18-cv-02621-WHO
       3:17-cv-06946-JST Document
                         Document 73-1 Filed 02/05/19
                                  110 Filed  02/06/19 Page
                                                      Page 12 of
                                                              of 910
Case
 Case3:18-cv-02621-WHO
       3:17-cv-06946-JST Document
                         Document 73-1 Filed 02/05/19
                                  110 Filed  02/06/19 Page
                                                      Page 23 of
                                                              of 910
Case
 Case3:18-cv-02621-WHO
       3:17-cv-06946-JST Document
                         Document 73-1 Filed 02/05/19
                                  110 Filed  02/06/19 Page
                                                      Page 34 of
                                                              of 910
Case
 Case3:18-cv-02621-WHO
       3:17-cv-06946-JST Document
                         Document 73-1 Filed 02/05/19
                                  110 Filed  02/06/19 Page
                                                      Page 45 of
                                                              of 910
Case
 Case3:18-cv-02621-WHO
       3:17-cv-06946-JST Document
                         Document 73-1 Filed 02/05/19
                                  110 Filed  02/06/19 Page
                                                      Page 56 of
                                                              of 910
Case
 Case3:18-cv-02621-WHO
       3:17-cv-06946-JST Document
                         Document 73-1 Filed 02/05/19
                                  110 Filed  02/06/19 Page
                                                      Page 67 of
                                                              of 910
Case
 Case3:18-cv-02621-WHO
       3:17-cv-06946-JST Document
                         Document 73-1 Filed 02/05/19
                                  110 Filed  02/06/19 Page
                                                      Page 78 of
                                                              of 910
Case
 Case3:18-cv-02621-WHO
       3:17-cv-06946-JST Document
                         Document 73-1 Filed 02/05/19
                                  110 Filed  02/06/19 Page
                                                      Page 89 of
                                                              of 910
Case 3:18-cv-02621-WHO
  Case 3:17-cv-06946-JST Document
                          Document73-1
                                   110 Filed
                                       Filed 02/06/19
                                             02/05/19 Page
                                                      Page 10
                                                           9 ofof910
